                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

MIADA PARRA, Sister and                      ) Case No. 1:20-cv-01641
Administrator of the Estate of               )
Esteben Parra, Deceased                      ) Judge J. Philip Calabrese
                                             )
       Plaintiff,                            ) Magistrate Judge Thomas M. Parker
                                             )
v.                                           )
                                             )
CUYAHOGA COUNTY, et al.,                     )
                                             )
       Defendants.                           )
                                             )

                             OPINION AND ORDER

      Esteben Parra died on June 26, 2018, while in the custody of the Cuyahoga

County jail. Plaintiff Miada Parra, Esteben’s sister and administrator of his estate,

brings this civil rights action against Defendant Kenneth Mills and twenty other

Defendants. Mr. Mills moves to dismiss the claims against him in his individual

capacity. (ECF No. 14.) For the reasons that follow, the Court GRANTS the motion

as to the federal claims and REMANDS Plaintiff’s State-law claims.

                             STATEMENT OF FACTS

      Taking the facts alleged in the amended complaint as true and construing

them in Plaintiff’s favor, as the Court must on the motion before it, Plaintiff bases

her claims against Mr. Mills on the following facts.

      On June 22, 2018, a police officer stopped Esteban Parra for a traffic violation.

(ECF No. 1-2, ¶ 19, PageID #17.) He consented to a search of his car and was taken

into custody after the officer found some cocaine. (Id.) At his arrest, Mr. Parra
appeared “confused, anxious, disoriented, and objectively displayed other signs and

symptoms consistent with drug abuse and/or a mental health episode.” (Id.) He was

booked into the jail two hours later, exhibiting similar symptoms the whole time. (Id.,

¶ 20, PageID #18.) Over the next ten and a half hours, Plaintiff alleges jail staff

denied Mr. Parra medical treatment even though he consistently exhibited severe

signs of “intoxication by drug with delirium.” (Id., ¶¶ 21–23.) Eventually, Mr. Parra

was transported to the emergency room on June 23, 2018. (Id., ¶ 49, PageID #23.)

By this time, he was suffering a cardiac arrest and died three days later on June 26,

2018. (Id., ¶¶ 51–52.) He was 32 years old. (Id., ¶ 1, PageID #11.)

                           STATEMENT OF THE CASE

      Plaintiff filed suit in State court on June 23, 2020. (ECF No. 1-2.) Plaintiff

brings ten claims, six of which are raised against Mills, including: (1) Supervisory

Liability under 42 U.S.C. § 1983 (Count Two); (2) Failure to Train and Supervise and

for Customs, Policies, and Practices Causing Violations of the Fourth, Eighth, and/or

Fourteenth Amendment under 42 U.S.C. § 1983 (Count Three); (3) Customs, Policies,

and Practices Causing Violations of the Fourth, Eighth and/or Fourteenth

Amendment under 42 U.S.C. § 1983 (Count Four); (4) Negligent Hiring, Training,

Retention, Discipline and Supervision (Count Seven); (5) Wrongful Death (Count

Nine); and (6) Survivorship (Count Ten). Plaintiff seeks compensatory and punitive

damages, among other remedies. (ECF No. 1-2, PageID #54.) Mr. Mills moves to

dismiss the claims brought against him in his individual capacity. (ECF No. 14.)



                                              2
      The complaint mentions Mr. Mills sparingly and solely in regard to his official

capacity at the jail. Apart from the allegations in each count, the complaint names

Mr. Mills in four paragraphs out of 100. The first mention of him states that he was

the director of the jail at all relevant times and was responsible for reviewing

in-custody deaths to ensure compliance with the jail’s policies and local, State, and

federal laws. (ECF No. 1-2, ¶ 6, PageID #13.) The other three paragraphs reference

his alleged role in the removal of Gary Brack, another former jail administrator. (See

id., ¶¶ 88–90, PageID #37–38.) The individual counts mention Mr. Mills in passing

among the other Defendants and do not expound factually on his personal

involvement in the events alleged.

                                      ANALYSIS

      To survive dismissal, a complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A complaint “states a claim for relief that is plausible, when measured

against the elements” of the cause of action asserted. Darby v. Childvine, Inc., 964

F.3d 440, 444 (6th Cir. 2020) (citing Binno v. American Bar Ass’n, 826 F.3d 338,

345–46 (6th Cir. 2016)). To meet Rule 8’s pleading standard, a complaint must plead

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”        Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). To state a claim, a complaint must “raise a right to relief



                                               3
above the speculative level” into the “realm of plausible liability.” Twombly, 550 U.S.

at 555.

      In assessing plausibility, the Court construes factual allegations in the

complaint in the light most favorable to the plaintiff, accepts the factual allegations

of the complaint as true, and draws all reasonable inferences in the plaintiff’s favor.

Wilburn v. United States, 616 F. App’x 848, 852 (6th Cir. 2015). In reviewing a motion

to dismiss, the Court distinguishes between “well-pled factual allegations,” which it

must treat as true, and “naked assertions,” which it need not. Iqbal, 556 U.S. at 628.

The Court will also not accept as true “[c]onclusory allegations or legal conclusions

masquerading as factual allegations[.]”      Eidson v. Tennessee Dep’t of Children’s

Servs., 510 F.3d 631, 634 (6th Cir. 2007).

      On a motion under Rule 12(b)(6), the Court’s inquiry is limited to the content

of the complaint, although matters of public record, orders, items appearing in the

record of the case, and exhibits attached to the complaint may also be taken into

account. Amini v. Oberlin College, 259 F.3d 493, 502 (6th Cir. 2001).

I.    Federal Claims

      Mr. Mills argues the complaint fails to plead any facts showing he personally

was involved in the events that led to Plaintiff’s injuries and that he is entitled to

qualified immunity and immunity under Chapter 2744 of the Ohio Revised Code for

the alleged State law claims. (ECF No. 14-1, PageID #233.) Regarding the sufficiency

of the allegations, Plaintiff directs the Court to various allegations demonstrating

that the events alleged took place while Mr. Mills served as the jail’s director. (ECF
                                              4
No. 22, PageID #300–04.) Mr. Mills concedes the factual allegations regarding him

“are appropriate allegations for official capacity claims,” but argues they are not

sufficient to state claims against him personally. (ECF No. 23, PageID #314.) The

Court agrees and finds Plaintiff failed to allege a sufficient factual basis to avoid

dismissal of her individual capacity claims against Mills.

      I.A.   Supervisory Liability (Counts Two) and Failure to Train and
             Supervise (Count Three)

      Plaintiff’s second cause of action asserts a supervisory liability claim against

Mr. Mills and five other Defendants under 42 U.S.C. § 1983. Similarly, Count Three

brings a Section 1983 claim for failure to train and supervise against Mr. Mills and

several other Defendants. Both claims suffer from insufficient factual allegations

regarding Mr. Mills’s personal role, if any, in the alleged misconduct.

      To state an individual-capacity claim against a governmental official, “a

complaint must allege that the defendants were personally involved in the alleged

deprivation of federal rights.” Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir.

2002). In contrast to a claim against a municipality, mere failure to act cannot

establish individual liability. Essex v. County of Livingston, 518 F. App’x 351, 355

(6th Cir. 2013) (citing Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006)).

“[A] supervisor cannot be held liable simply because he or she was charged with

overseeing a subordinate who violated the constitutional rights of another.” Peatross

v. City of Memphis, 818 F.3d 233, 241 (6th Cir. 2016). Instead, the individual must

have “encouraged the specific incident of misconduct or in some other way directly


                                               5
participated in it.” Essex, 518 F. App’x at 355 (quoting Phillips v. Roane Cnty., 534

F.3d 531, 543 (6th Cir. 2008)). At the very least, the individual must have “implicitly

authorized, approved, or knowingly acquiesced in the unconstitutional conduct of the

offending officers.” Id. (quoting Phillips, 534 F.3d at 543). To prevail on an individual

supervisor liability claim under Section 1983, a plaintiff must show that “the

supervisor encouraged the specific incident of misconduct or in some other way

directly participated in it.” Taylor v. Michigan Dep’t of Corr., 69 F.3d 76, 81 (6th Cir.

1995) (quoting Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984)).

      Taking Plaintiff’s allegations as true, the Court determines that she fails to

allege a set of facts permitting even an inference that Mr. Mills encouraged the

specific violations alleged in this case or otherwise directly participated in them. The

allegations related to Mr. Mills for Counts Two and Three are generalized and

conclusory. Plaintiff merely alleges that he failed properly to train or supervise his

subordinates, was aware of his subordinates’ indifference toward individuals’ medical

needs, implemented policies or customs that led to Mr. Parra’s death, or was

negligent in hiring, training, and supervising his employees. (ECF No. 1-2, PageID

#42–51.) In Count Two, Plaintiff conclusively alleges the “supervisory Defendants

were personally involved” in the alleged constitutional violations by “directly

participating in the conduct of subordinate Defendants,” “[f]ailing to train their

subordinates,” and “[r]emaining deliberately indifferent to and consciously

disregarding the rights of citizens and civilians by failing to act on information that

Constitutional rights were being violated.” (ECF No. 1-2, ¶ 115, PageID #42–43.)
                                               6
Other than mentioning his position as jail director, the complaint does not allege Mr.

Mills was personally involved in the allegedly unconstitutional conduct of his

subordinates in the circumstances leading to Mr. Parra’s death.           Further, the

allegations do not suggest Mr. Mills was aware of the specific incidents before they

occurred or while they were occurring.

      Plaintiff objects to Mr. Mills’s reliance on Gilmore v. Corrections Corp. of Am.,

92 Fed. App’x 188, 190 (6th Cir. 2004). (ECF No. 22, PageID #302.) Mr. Mills cites

Gilmore for the proposition that “a plaintiff’s failure to properly allege personal

involvement in unconstitutional conduct is grounds for dismissing a plaintiff’s

putative individual capacity claim.” (ECF No. 14-1, PageID #239.) Plaintiff responds

that her complaint stands in “stark contrast” to Gilmore because Plaintiff “specifically

did allege that Mills knowingly and wilfully [sic] acquiesced in the unconstitutional

conduct that led to Plaintiff’s harm.” (ECF No. 22, PageID #302.) But the allegations

in the complaint fail to provide a factual basis or reason to believe the conclusory

assertion that Mr. Mills acquiesced in the unconstitutional conduct of his

subordinates. Perhaps he did, but the facts allege do not permit that inference.

      Plaintiff also relies on Peatross v. City of Memphis, 818 F.3d 233, 243 (6th Cir.

2016), as an example of sufficient allegations against an individual official. (ECF

No. 22, PageID #303.) In Peatross, the court affirmed denial of the individual officer’s

motion to dismiss a claim for failure to train and supervise. Unlike here, the plaintiff

in Peatross alleged the officer not only failed to train and supervise subordinate

officers to avoid the use of excessive force and failed to investigate allegations of
                                              7
excessive force, but also “attempt[ed] to cover-up the unconstitutional conduct of his

subordinates by exonerating the officers . . . .” Peatross, 818 F.3d at 243. Here,

Plaintiff does not allege that Mr. Mills actively tried to cover up the specific incidents

that allegedly led to Mr. Parra’s death or otherwise directly or implicitly engaged in

the specific misconduct alleged. Without any allegations implicating Mr. Mills in his

subordinates’ misconduct, Plaintiff has failed to a state a Section 1983 claim against

Mr. Mills in his individual capacity.

      I.B.   Claims Based on Jail Customs, Policies, and Practices (Counts
             Three, and Four)

      Plaintiff’s third and fourth causes of action raise claims against Mr. Mills and

several other Defendants, including Cuyahoga County, for having “customs, policies,

and practices [that] caus[ed] violations of the Fourth, Eighth and/or Fourteenth

Amendment[s].” (ECF No. 1-2, PageID #43 & 46.) Local governing bodies can be

sued under Section 1983 where an official policy or custom causes the alleged

constitutional violation. Johnson v. Hardin Cnty., 908 F.2d 1280, 1285 (6th Cir. 1990)

(citing Monell v. Department of Soc. Servs., 436 U.S. 658, 690–91 (1978)). Although

Monell and its progeny provide the governing standard for these sorts of claims

against governing bodies, they do not apply to individual-capacity claims. See Monell,

436 U.S. at 690–91; see also Jackson v. Cuyahoga Cnty., No. 1:20-CV-02649, 2021 WL

2018853, at *5 (N.D. Ohio May 20, 2021) (citing Monell, 436 U.S. at 690–91).

Accordingly, to the extent Plaintiff seeks to hold Mr. Mills individually liable under




                                               8
Monell for Counts Three and Four, those claims may not proceed against him in his

individual capacity.

      I.C.   Qualified Immunity

      Mr. Mills also argues he is entitled to qualified immunity against Plaintiff’s

federal claims. (ECF No. 14-1, PageID #244–45.) Because Plaintiff has not stated

federal claims against Mr. Mills in his individual capacity, the Court need not address

qualified immunity.

II. State Law Claims (Counts Seven, Nine and Ten)

      Plaintiff asserts various claims under State law against Mr. Mills and several

other Defendants in Counts Seven, Nine, and Ten. Mr. Mills argues he is entitled to

immunity pursuant to Chapter 2744 of the Ohio Revised Code. (ECF No. 14-1,

PageID #250.)

      The Court does not have original jurisdiction over Plaintiff’s State-law claims,

but may exercise supplemental jurisdiction over related claims that “form part of the

same case or controversy” as any claim over which the court has original jurisdiction.

28 U.S.C. § 1367. “When all federal claims are dismissed before trial, the balance of

considerations usually will point to dismissing the state law claims, or remanding

them to state court if the action was removed.” Basista Holdings, LLC v. Ellsworth

Twp., 710 F. App’x 688, 694 (6th Cir. 2017) (quoting Musson Theatrical, Inc. v.

Federal Exp. Corp., 89 F.3d 1244, 1254–55 (6th Cir. 1996)). Because the Court

dismisses the federal claims against Mr. Mills in his individual capacity, it declines

to exercise supplemental jurisdiction over Plaintiff’s State-law claims against him.

                                              9
28 U.S.C. § 1367(c)(3). Therefore, the Court remands the State-law claims against

Mr. Mills to the Cuyahoga County Court of Common Pleas.

III.   Leave to Amend

       At the conclusion of her brief, Plaintiff requests leave to amend “[i]f the Court

deems any of Plaintiff’s factual allegations against Mills insufficient to state a

supervisory-liability claim . . . .” (ECF No. 22, PageID #310–11.) Plaintiff does not

attach a proposed amendment or otherwise indicate what allegations she might seek

to amend. Although Rule 15 generally directs a court to give leave to amend freely,

Fed. R. Civ. P. 15(a)(2), perfunctory amendment requests at the end of a brief are

inadequate. See Pulte Homes, Inc. v. Laborers’ Int’l Union of N. Am., 648 F.3d 295,

305 (6th Cir. 2011); see also Alexander v. Eagle Mfg. Co., 714 F. App’x 504, 511 (6th

Cir. 2017) (“[A] request for leave to amend, almost as an aside, to the district court in

a memorandum in opposition to the defendant’s motion to dismiss is not a motion to

amend.”) (cleaned up). In any event, given the length of time the case has already

been pending, and the failure to identify any allegations Plaintiff would seek to

amend (in compliance with the Court’s Civil Standing Order or otherwise), the Court

declines to exercise its discretion to allow amendment, which would have the effect of

rendering this decision advisory.

                                    CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant Kenneth Mills’

motion to dismiss (ECF No. 14). The Court dismisses the federal claims asserted

against Mr. Mills in his individual capacity (Counts 2–4).       The Court declines to
                                              10
exercise supplemental jurisdiction over the State-law claims against Mr. Mills and

REMANDS those claims as to Mr. Mills (Counts 7, 9–10) to the Cuyahoga County

Court of Common Pleas.

      SO ORDERED.

Dated: July 8, 2021




                                     J. Philip Calabrese
                                     United States District Judge
                                     Northern District of Ohio




                                          11
